Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10903458 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 8 and 9 are objected to because of the following informalities:  dependency of the claims are to be changed to claim 7 from claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 1-4, 6, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060132031 A1 (“Chang”) in view of US 20160181565 A1 (“Lee”).

Regarding claim 1, Chang shows (Fig. 2) an optoelectronic assembly (300) comprising: 
an optoelectronic component (OLED module 20, para 30) comprising: 
a first electrode (220, para 31); 
an organic functional layer structure (240, para 31) arranged above the first electrode (considering an upside down view); 
a second electrode (260) arranged above the organic functional layer structure; and 
a radiation cooler (600, para 30) in physical contact with the optoelectronic component.
Chang does not show a specularly reflective surface, wherein the second electrode includes or forms the specularly reflective surface.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang, including second electrode material, with the invention of Lee.  
The motivation to do so is that the combination produces a light reflective material suitable for the cooling purpose of the optoelectronic structure.

Regarding claim 2, Chang shows wherein the radiation cooler (610) is arranged on an exterior of the optoelectronic component.

Regarding claim 3, Chang shows (Fig. 2) wherein the optoelectronic component comprises a covering body (400, frame, para 30), which closes off the optoelectronic component toward the outside, and the radiation cooler (600) is arranged on the covering body.
Note: Considering the “or” options with the other limitations.

Regarding claim 4, Chang shows (Fig. 2) wherein the radiation cooler is integrated into a layer structure of the optoelectronic component.

Regarding claim 6, Chang shows (Fig. 2) wherein the optoelectronic component (20) is an organic optoelectronic component implemented as an OLED (20, para 30).

Regarding claim 10, Chang shows (Fig. 2) an optoelectronic assembly (300) comprising: 
an optoelectronic component (OLED module 20, para 30) comprising: 

an organic functional layer structure (240) arranged above the first electrode; and 
a second electrode (220) arranged above the organic functional layer structure; and 
a radiation cooler (600) in contact with the optoelectronic component, wherein the radiation cooler is arranged on a side of the organic functional layer structure opposite of the second electrode.
Chang does not show wherein the second electrode is reflective and configured in such a way that radiation leaves the of electronic assembly exclusively through the radiation cooler.
Lee shows (Fig. 2) the second electrode (21, para 51) is reflective (since silver is reflective material).
Chang as modified by Lee shows configured in such a way that radiation leaves the of electronic assembly exclusively through the radiation cooler.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang, including second electrode material, with the invention of Lee.  
The motivation to do so is that the combination produces a light reflective material suitable for the cooling purpose of the optoelectronic structure.

Regarding claim 11, Chang shows (Fig. 2) wherein the radiation cooler is formed as an encapsulation of the optoelectronic component (since it covers the optoelectronic device).

Regarding claim 12, Chang shows (Fig. 2) the optoelectronic component is an organic optoelectronic component implemented as an OLED (20, para 30).

claim 13, Chang shows (Fig. 2) wherein the radiation cooler (600) is arranged on the side (bottom) of the organic functional layer structure (240) facing away from the second electrode (220).

Regarding claim 15, Chang shows (Fig. 2) an optoelectronic assembly (300) comprising: 
an optoelectronic component (OLED module 20, para 30) comprising: 
a first electrode (260); 
an organic functional layer structure (240) arranged above the first electrode; 
a second electrode (220) arranged above the organic functional layer structure; and 
a radiation cooler (600) in contact with the optoelectronic component.
Chang does not show a reflective surface.
Lee shows (Fig. 2) the second electrode (21, para 51) is reflective (since silver is reflective material).
Chang as modified by Lee shows the second electrode to be reflective.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang, including second electrode material, with the invention of Lee.  
The motivation to do so is that the combination produces a light reflective material suitable for the cooling purpose of the optoelectronic structure.

Regarding claim 16, Chang shows (Fig. 2) wherein the optoelectronic component (20) is an organic optoelectronic component implemented as an OLED (20, para 30).

Regarding claim 17, Chang shows (Fig. 2) wherein the radiation cooler (600) is arranged on the side of the organic functional layer structure (240) facing away from the reflective surface (220).

Regarding claim 18, Chang shows (Fig. 2) wherein the radiation cooler (600) is arranged on the side of the organic functional layer structure (240) facing towards the reflective surface (260) [para 314].

Regarding claim 19, Chang shows (Fig. 2) wherein the optoelectronic component (20) comprises a covering body (280, para 30).
Note: Considering the “or” options with the other limitations.

Regarding claim 20, Chang as modified by Lee shows the second electrode comprises or forms the reflective surface.
Note: Considering the “or” options with the other limitations.

2. Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lee as applied to claim 1 above, further in view of US 20150333286 A1 (“Yan”).

Regarding claim 5, Chang as previously modified by Lee shows the radiation cooler (600) and an electrode (220 or 260) of the optoelectronic component (300).
Chang as previously modified by Lee does not show the radiation cooler is in direct physical contact with an electrode of the optoelectronic component.
Yan shows (Fig. 1) the radiation cooler (hollow heatsink, para 69) is in direct physical contact with an electrode (104, cathode) of the optoelectronic component [para 69 last portion].
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang as 
The motivation to do so is that the combination produces better heat dissipation of the optoelectronic component.

3. Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lee as applied to claim 1 above, further in view of US 2015/0338175 A1 (“Raman”).

Regarding claim 7, Chang shows (Fig. 2) the radiation cooler (600).
Chang as previously modified by Lee does not show the radiation cooler comprises a layer structure comprising a plurality of different layers, wherein the layers have different refractive indices and at least partly different layer thicknesses, wherein in a first thickness region of the layer structure layers are formed which have thicknesses which are greater than the thicknesses of layers in a second thickness region.
Raman shows (Fig. 1) the radiation cooler (nanophotonic cooler, para 42) comprises a layer structure comprising a plurality of different layers (layers of sio2 and Hfo2 in 106 and 104), wherein the layers have different refractive indices (different material for each layer) and at least partly different layer thicknesses (Sio2 and Hfo2 has different thickness in 106 as compared to 104 as shown in figure), wherein in a first thickness region (106) of the layer structure layers are formed which have thicknesses which are greater than the thicknesses of layers in a second thickness region (104).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang as previously modified by Lee, including radiation cooler, with the invention of Raman.  
The motivation to do so is that the plurality of different material of the multi-layer stack of radiative cooler is configured and arranged to simultaneously prohibit (or 

Regarding claim 8, Raman shows (Fig. 1) wherein the thicknesses in the second thickness region (104) are in a range from 1 to 100 nm (para 42, sub-100 nm).

Regarding claim 9, Raman shows (Fig. 1) the layers (layers in 104 and 106) in part comprise or are formed by silicon dioxide and in part comprise or are formed by hafnium oxide (para 42).

4. Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lee as applied to claim 10 above, further in view of US 20120091923 A1 (“Kastner-Jung”).

Regarding claim 14, Chang shows (Fig. 2) the first electrode (260).
Chang as modified by Lee does not show the first electrode is formed as translucent or transparent.
Kastner-Jung shows (Fig. 3) the first electrode (107) is formed as translucent or transparent (para 312).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Chang as modified by Lee, including first electrode, with the invention of Kastner-Jung.  
The motivation to do so is that the combination avoids formation of an optical micro-resonator (para 312).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819